DETAILED ACTION
Claims 1-20 are pending in the present application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08 January 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The disclosure does not appear to clearly define how the rule is generated by the model. Note support for this feature can be found at paragraph 0024 “the rule generation engine 110 uses the model 130 to generate one or more rules 120.”; also note figure 1 (120) rule(s).The examiner notes a rule appears to be a pattern in some embodiments, see paragraph 0024. Clarification is requested.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kolde et al. US Patent Application Publication No. 2018/0315494 A1 in view of Comito et al. A Clinical Decision Support Framework For Automatic Disease Diagnoses.

Regarding claim 1, Kolde et al. teaches the following:
A computer-implemented method, [note:  Abstract, “receiving at least one newly-available patient feature from the patient”; Figure 4 ] comprising operations for: 
identifying current features from data in a corpus; in response to receiving an indication that the data in the corpus has changed, identifying a new feature [note: paragraph 0028 “a collection of one or more trained models … each configured to receive some available information about a patient and generate one or more treatment options”, deep learning architectures, paragraph 0032 “extractors 210 for processing the information into a form suitable for the input model.”; paragraph 0033 “a feature curator maintains at least an indication of which models inputs are available for the patient … receiving new features… “ (i.e. system identifies features through extraction process and able to receive changes or updated features)  and update table ]; 
creating a feature set by identifying one or more related features of the current features in the corpus that are related to the new feature [note: paragraph 0032 “select and extract only those values deemed most relevant by the system; paragraph 0048 means for creating records ]; 
generating a feature worthiness score for the feature set; in response to determining that the feature worthiness score exceeds a threshold, inputting the feature set to a model [note: paragraph 0034 “each model may be associated with metadata indicating an “importance” score for each feature it accepts as input”, the model selector may tally the score in some embodiments ]; 
receiving one or more rules from the model, wherein each of the one or more rules includes the one or more related features, the new feature, and a recommendation [note: paragraph 0029 recommend treatment options ]; and 
in response to receiving a set of values for the one or more related features and the new feature, applying a rule of the one or more rules to provide the recommendation for that set of values  [note: paragraph 0028 “apply the model”, paragraph 0029 recommendation options 132, 142, 152, 162 ].
Although Kolde et al. teach the invention as cited, they do not explicitly disclose rules; however, Comito et al. teach forming new rules in association with building a model for recommendation [see: page 934, section II. Clinical Decision Support Framework Architecture, “and form new rules and/or classes when necessary”. Also note Figure 1, social networks, electronic health records, medical devices (input data), clinical decision support system including NPL, pattern recognition, cluster analysis, classification, predictive analytics; The first layer allows for collection, integration and handling of different categories across desperate sources including social networks (i.e. a chat interface). The system allows for building models]. It would have been obvious to one of ordinary skill at the time of the effective filing date to have combined the cited references since they are both directed toward optimized electronic management of health and recommendations to enhance patient doctor interaction.

Claim 2: The computer-implemented method of claim 1, comprising further operations for: building a recommendation structure using the one or more rules and the values of the one or more related features and the new feature  [note: Comito et al., means for building recommendation structure, see page 933 machine learning and deep learning techniques; page 934 “apply machine learning and deep learning approaches to build models that allow an automatically generated context-based and rich representation of health-related information.”; figure 1 ].
Claim 3: The computer-implemented method of claim 1, comprising further operations for: building the corpus with data comprising policy changes, new research, historical data, structured data, semi-structed data, and unstructured data  [note: Comito et al., page 934, section II, means for building models using various type of data ].

Claim 4: The computer-implemented method of claim 1, wherein the current features are identified from a chat transcript, and wherein the model is trained using queries from the chat transcript  [note: Comito et al., page 934, teaches using social networks to pull data for analysis, see Figure 1 ].
Claim 5: The computer-implemented method of claim 1, comprising further operations for: associating a context with the feature set  [note:  Comito et al., means for building recommendation structure, see page 933 machine learning and deep learning techniques; page 934 “apply machine learning and deep learning approaches to build models that allow an automatically generated context-based and rich representation of health-related information.” ].
Claim 6: The computer-implemented method of claim 1, wherein the feature worthiness score for the feature set is a sum of individual feature scores for the new feature and the one or more related features, and wherein the individual feature scores are based on relevance, ranking, and rating  [note: Kolde et al., paragraph 0034 “each model may be associated with metadata indicating an “importance” score for each feature it accepts as input”, the model selector may tally the score ].
Claim 7: The computer-implemented method of claim 1, wherein a Software as a Service (SaaS) is configured to perform the operations of the method [note: Kolde et al., paragraph  0045 various embodiments; also Comito et al., various embodiments, see page 933-934 ].

The limitations of claims 8-20 parallel claims 1-7; therefore, they are rejected under the same rationale.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Note attached form PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRETA ROBINSON whose telephone number is (571)272-4118. The examiner can normally be reached Mon.-Fri. 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GRETA L ROBINSON/Primary Examiner, Art Unit 2169